Title: From George Washington to George Read, 8 November 1777
From: Washington, George
To: Read, George



Sir
Head Qrs [Whitemarsh, Pa.] November 8th 1777

The approaching season and the scanty Supplies of Cloathing in public store, have induced me, to send Lt Colo. pope to procure, if possible, a suitable Quantity for the Troops of your State. The distress of the Army in this instance, is great, and will daily increase if some releif is not obtained. I do not know, whether your State may have turned its attention to this Object, or what provision it may have made. If it has & there are Supplies on hand, it will be a happy circumstance—but if not, I must entreat the earliest interposition of your aid that a sufficient collection may be made.
Besides the necessaries, which I hope will be derived from the State, I have instructed Colo. pope to obtain All he possibly can by purchase from the Inhabitants and Individuals, in which, I trust, he will have your countenance and every assistance. I need not detail our Wants—they are general, and extend to every species of Cloathing and to Blankets—but to the latter, and to shoes and Stockings, in a peculiar manner. I assure you, Sir, these requisitions of mine are not the result of Choice but of the most urgent Necessity, which will apologize for the trouble they may occasion you. Colo. Pope is acquainted with the condition of the Troops, and will explain it. As the circumstances of your State, in point of Manufactures, are equal to any & far superior to those of most of the Thirteen, I flatter myself, that the supplies from thence will be ample for their soldiery, and that they will in some measure exceed for the benefit of the Army in General. Those who are able and attached to the cause ought to contribute from motives of generosity & a regard to the service; And such as are disaffected should be compelled. The latter is authorised by Congress and in a few instances the power has been exercised. I have the Honor to be Sir Your Most Obedt Servt

Go: Washington

